DETAILED ACTION
The present application, filed 01/20/2022, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,6-10, 14, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 14 of U.S. Patent No. 11,264,905 in view of Luft et al. (“Luft”, US 9,985,522). 
Re claim 1, claim 1 of ‘905 teaches a direct current (DC) to DC conversion circuit comprising: a DC to DC converter; and a regulation circuit comprising: a first comparator configured to detect, during a discharge phase of the DC to DC converter, an overshoot period during which an output voltage of the DC to DC converter exceeds a target voltage; a timer configured to measure a duration of the overshoot period; but does not teach a flip-flop having a data output configured to indicate whether the output voltage of the DC to DC converter still exceeds the target voltage at an end of the discharge phase.
Luft teaches a device [Fig 3] having a flip-flop [304] having a data output [305] configured to indicate whether the output voltage of the DC to DC converter still exceeds the target voltage at an end of the discharge phase [Col 2, ln 51 – Col 3, ln 9]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of ‘905 to include the features of Luft because it is known for its simplicity of its use and generates certain outputs, thus improving the utility of the device, which increases efficiency.
Re claim 6, claim 2 of ‘905 teaches wherein: the DC to DC converter comprises an inductor; and during the discharge phase of the DC to DC converter, the inductor is configured to supply an inductor current to an output of the DC to DC converter.
Re claim 7, claim 3 of ‘905 teaches wherein the regulation circuit comprises a controller configured to adjust a duration of an inductor charge phase and/or inductor discharge phase of the DC to DC converter based on the duration of the overshoot period.
Re claim 8, claim 5 of ‘905 teaches wherein the regulation circuit further comprises: a second comparator configured to detect a rising voltage state when the duration of the overshoot period exceeds a threshold level; a third comparator configured to detect a falling voltage state when the duration of the overshoot period is lower than the threshold level; and a low pass filter configured to generate the threshold level based on a plurality of previous values of the measured duration of the overshoot period.
Re claim 9, claim 5 of ‘905 teaches wherein the controller is configured to: adjust the duration of the inductor charge phase and/or inductor discharge phase of the DC to DC converter in response to the detection of the rising voltage state or the detection of the falling voltage state.
Re claim 10, claim 8 of ‘905 teaches an electronic device comprising: a direct current (DC) power source supplying a first voltage level; and a DC to DC conversion circuit configured to convert the first voltage level into an output voltage, the DC to DC conversion circuit comprising: a DC to DC converter; and a regulation circuit comprising: a first comparator configured to detect, during a discharge phase of the DC to DC converter, an overshoot period during which an output voltage of the DC to DC converter exceeds a target voltage; a timer configured to measure a duration of the overshoot period; but does not teach a flip-flop having a data output configured to indicate whether the output voltage of the DC to DC converter still exceeds the target voltage at an end of the discharge phase.
Luft teaches a device [Fig 3] having a flip-flop [304] having a data output [305] configured to indicate whether the output voltage of the DC to DC converter still exceeds the target voltage at an end of the discharge phase [Col 2, ln 51 – Col 3, ln 9]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of ‘905 to include the features of Luft because it is known for its simplicity of its use and generates certain outputs, thus improving the utility of the device, which increases efficiency.
Re claim 15, claim 14 of ‘905 teaches a method of direct current (DC) to DC conversion comprising: detecting, by a first comparator during a discharge phase of a DC to DC converter, an overshoot period during which an output voltage of the DC to DC converter exceeds a target voltage; measuring, by a timer, a duration of the overshoot period; but does not teach detecting, by a flip-flop, whether the output voltage of the DC to DC converter still exceeds the target voltage at an end of the discharge phase.
Luft teaches a device [Fig 3] having a flip-flop [304] having a data output [305] configured to indicate whether the output voltage of the DC to DC converter still exceeds the target voltage at an end of the discharge phase [Col 2, ln 51 – Col 3, ln 9]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of ‘905 to include the features of Luft because it is known for its simplicity of its use and generates certain outputs, thus improving the utility of the device, which increases efficiency.
Re claim 20, claim 14 of ‘905 teaches detecting a rising voltage state in response to the duration of the overshoot period exceeding a threshold level; and generating the threshold level by applying a low pass filter to a plurality of previous values of the measured duration of the overshoot period.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7, 10, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luft et al. (“Luft”, US 9,985,522).
Re claim 1, Luft teaches a direct current (DC) to DC conversion circuit [Fig 2] comprising: a DC to DC converter [200]; and a regulation circuit [210] comprising: a first comparator [211] configured to detect, during a discharge phase of the DC to DC converter [Figs 4, 5: low level of PWM signal], an overshoot period during which an output voltage [VDDSMPS] of the DC to DC converter exceeds a target voltage [“upper target voltage threshold” VREFH]; a timer [as described in Col 5, ln 39-47] configured to measure a duration of the overshoot period; and a flip-flop [304, Fig 3] having a data output [305] configured to indicate whether the output voltage of the DC to DC converter still exceeds the target voltage at an end of the discharge phase [Col 2, ln 51 – Col 3, ln 9].
Re claim 6, Luft teaches wherein: the DC to DC converter comprises an inductor [221]; and during the discharge phase of the DC to DC converter, the inductor is configured to supply an inductor current to an output of the DC to DC converter [Col 4, ln 53-67].
Re claim 7, Luft teaches wherein the regulation circuit comprises a controller [210] configured to adjust a duration of an inductor charge phase and/or inductor discharge phase of the DC to DC converter based on the duration of the overshoot period [Col 12, ln 29-64, Fig 7].
Re claim 10, Luft teaches an electronic device [Fig 2] comprising: a direct current (DC) power source [VIN] supplying a first voltage level; and a DC to DC conversion circuit [200] configured to convert the first voltage level into an output voltage, the DC to DC conversion circuit comprising: a DC to DC converter [200]; and a regulation circuit [210] comprising: a first comparator [211] configured to detect, during a discharge phase of the DC to DC converter [Figs 4, 5: low level of PWM signal], an overshoot period during which an output voltage [VDDSMPS] of the DC to DC converter exceeds a target voltage [“upper target voltage threshold” VREFH]; a timer [as described in Col 5, ln 39-47] configured to measure a duration of the overshoot period; and a flip-flop [304, Fig 3] having a data output [305] configured to indicate whether the output voltage of the DC to DC converter still exceeds the target voltage at an end of the discharge phase [Col 2, ln 51 – Col 3, ln 9].
Re claim 15, Luft teaches a method [Fig 2] of direct current (DC) to DC conversion comprising: detecting, by a first comparator [211] during a discharge phase of a DC to DC converter [200, Figs 4, 5: low level of PWM signal], an overshoot period during which an output voltage of the DC to DC converter exceeds a target voltage [“upper target voltage threshold” VREFH]; measuring, by a timer [as described in Col 5, ln 39-47], a duration of the overshoot period; and detecting, by a flip-flop [304, Fig 3], whether the output voltage of the DC to DC converter still exceeds the target voltage at an end of the discharge phase [Col 2, ln 51 – Col 3, ln 9].
Re claim 20, Luft teaches detecting [Fig 6: step 604; Col 8, ln 33-44] a rising voltage state in response to the duration of the overshoot period exceeding a threshold level [the threshold level corresponds to “CNT_ABOVE _LAST” which the signal “CNT_ABOVE” is compared; see Col 8, ln 37-44]; and generating the threshold level by applying a low pass filter to a plurality of previous values of the measured duration of the overshoot period  [Col 2, ln 51 – Col 3, ln 9].
Allowable Subject Matter
Claims 2-5, 11-14, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or disclose:
Re claim 2 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “the flip-flop has a clock input coupled to an inverter having an output indicating the end of the discharge phase” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 11 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “the flip-flop has a clock input coupled to an inverter having an output indicating the end of the discharge phase” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 16 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “clocking, by an inverter, a clock input of the flip-flop to indicate the end of the discharge phase” in combination with the additionally claimed features, as are claimed by Applicant.




Conclusion
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                                        



/LaKaisha Jackson/
Examiner, Art Unit 2838